In an action, inter alia, for a judgment declaring that the plaintiff is the fee simple record owner of certain real property, the plaintiff appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated November 24, 2004, which, inter aha, in effect, granted the cross motion of the defendant Golabi Holdings, LLC, for summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Kings County, for entry of a judgment declaring that the defendant Golabi Holdings, LLC, is the fee simple record owner of certain real property.
*468“The New York Recording Act (Real Property Law § 290 et seq.) protects a good faith purchaser for value from a prior unrecorded interest in real property provided, inter alia, that the subsequent purchaser’s interest is the first to be duly recorded” (Rivas v McDonnell, 308 AD2d 572, 572-573 [2003]).
The defendant Golabi Holdings, LLC (hereinafter Golabi), presented evidente establishing, prima facie, that it purchased the subject property from the then-titled owner, the defendant Derrick Watson, in good faith, for consideration, and without notice of the plaintiffs claim of ownership, and that its deed, dated June 18, 2004, was duly recorded (see Kissling v Leary, 289 AD2d 377 [2001]; see also Real Property Law § 291). The plaintiff failed to rebut this showing with any evidence sufficient to raise a triable issue of fact as to her claim of ownership based on a deed dated February 26, 2003, conveying title to her from Watson, which was never recorded (see Kissling v Leary, supra; Diamond v Wasserman, 8 AD2d 623, 624 [1959]).
Accordingly, the Supreme Court properly, inter alia, in effect, granted Golabi’s cross motion for summary judgment.
Since this is a declaratory judgment action, we remit the matter to the Supreme Court, Kings County, for the entry of a judgment declaring that the defendant Golabi Holdings, LLC, is the fee simple record owner of certain real property (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Crane, J.P., Goldstein, Lifson and Dillon, JJ., concur.